PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/063,618
Filing Date: 18 Jun 2018
Appellant(s): ROBERTS et al.



__________________
Vincent M. DeLuca, Reg. No. 32,408
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 14 January 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1 May 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
(A) Claims 29-30, 32-35, 38-43, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (U.S. 2016/0358305) (Hereinafter Banerjee) in view of Kim et al. (Preemption-Aware Dynamic Voltage Scaling In Hard Real-Time System) (Hereinafter Kim), and further in view of Oh et al. (A Modified Least-Laxity-First Scheduling Algorithm for Real-Time Tasks) (Hereinafter Oh).
(B) Claims 31, 37, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (U.S. 2016/0358305) in view of Kim (Preemption-Aware Dynamic Voltage Scaling In Hard Real-Time System), further in view of Oh (A Modified Least-Laxity-First Scheduling Algorithm for Real-Time Tasks) as applied to claims 30, 29, and 43 above, respectively, and further in view of Longobardi, Giuseppe (U.S. 2005/0132167) (Hereinafter Longobardi).
(C) Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (U.S. 2016/0358305) in view of Kim (Preemption-Aware Dynamic Voltage Scaling In Hard Real-Time System), further in view of Oh (A Modified Least-Laxity-First Scheduling Algorithm for Real-Time Tasks) as applied to claim 34 above, and further in view of IBM Technical Disclosure Bulletin (NN72033033: Preemptive Dispatching Algorithms) (Hereinafter IBM).
(D) Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (U.S. 2016/0358305) in view of Kim (Preemption-Aware Dynamic Voltage Scaling In Hard Real-.

(2) Response to Argument
(A) Regarding claims 29, 30, 32-35, 38-43, and 45-47
(App. Br. pages 5-10) Appellant argues with regard to representative claim 29 that (i) the Kim reference cannot disclose making any determination regarding the tasks executed by Banerjee, because the limitations “the first and second tasks,” “the deadline associated with the second task,” and “the operation to increase an operating frequency” refer to features described by Banerjee, and thus cannot be taught by Kim (App. Br. pages 6-7).
Appellant argues that (ii) what the Office action alleges is disclosed by Kim, i.e. “changing the operation to increase an operating frequency of the [sic] and allowing the first task to continue execution before executing the second task,” is an incomplete phrase since it fails to specify what is changed to have an increase in operation frequency, and so the assertion does not make any technical sense. More explicitly, the phrase “changing the operation to increase an operating frequency of the” is missing an object. Operation frequency of what? Without specifying what element or component is allegedly changed by Kim to have an increased operating frequency, there exists no logical basis to support the conclusion that it would have been obvious to increase a “clock frequency” of Banerjee from a reading of Kim (App. Br. p.7).
Applicant argues that (iii) the statement of rejection fails to establish any nexus or connection between Kim’s alleged teaching of “changing the operation to increase an operating frequency of the [sic]" and Banerjee’s alluded to “clock frequency” because it fails to explain App. Br. p.7-8).
Appellant argues that (iv) that Oh cannot disclose determining whether both “the first and second tasks” (which also correspond to first and second tasks alleged to be disclosed by Banerjee) can be completed before a deadline using the estimated completion time which the examiner alleges is shown by Banerjee. This is the opposite of arguing that a secondary prior art disclosure must be bodily incorporated into a primary prior art document. Rather, the argument is that the limitations asserted to be disclosed by Oh are in fact not disclosed by Oh because those limitations have antecedent basis from limitations alleged to be disclosed by Banerjee (App. Br. p.9).
Appellant argues that (v) the examiner further asserted that Appellant’s arguments are not persuasive because they relate to limitations not recited in the claims. Appellant These are all limitations of the claim and are not ‘features in the specification read into the claim’ as alleged. Because Oh does not in fact disclose the limitations that the rejection alleges are disclosed by Oh, no combination of the disclosure of Oh together with the disclosure of Banerjee could have resulted in Banerjee being modified to include such features.
As discussed above, Oh teaches that The Least-Laxity-First (LLF) scheduling algorithm assigns higher priority to a task with the least laxity,’ i.e. priorities are assigned based on their laxities (see abstract). In Oh, it is necessary to first determine both the deadline for the task (Di(t)) and the amount of computation remaining to be complete (Ei(t)) before the laxity can be calculated, and this in turn results in prioritization of tasks. This is completely different to the present invention as claimed, in which the priority of a GPU task is separate from the deadline to complete the task (App. Br. p.9-10).

(B) Regarding claims 31, 36, 37, 44, and 48
Initially, Examiner notes that although the Appeal Brief dated 14 January 2021 states that “The Rejection of Claims 31, 37, 44 and 48 Is Improper and Must Be Reversed” (App. Br. p.10), the body of this section further includes additional argument related to claim 36. For the purposes of this Examiner’s Answer, Examiner interprets claim 36 as being included in the claims Appellant believes is improper and must be reversed.
Appellant argues that none of Longobardi, relied on to reject claims 31, 37 and 44, IBM Technical Disclosure Bulletin, relied on to reject claim 36, or Bleiweiss, relied on to reject claim 48, disclose or suggest any of the features of the claimed invention that are absent from the combined disclosures of Banerjee, Oh and Kim. Accordingly, no addition of these secondary references to the proposed combination would have resulted in the claimed invention.

In response to Appellant’s argument (A), Examiner respectfully disagrees. Regarding (i), it is noted the Banerjee reference is applied as teaching a method of controlling operation of a GPU (see for example Banerjee, this limitation is disclosed such that there is a method of scheduling commands to be executed by a GPU (i.e. claimed “method of controlling operation of a GPU”); paragraph [0018]. A scheduling list maintains a priority ordered list of the commands to be executed by the GPU; paragraph [0019]. The commands being schedules are issued to the GPU by respective applications, each application having a static priority level and a dynamic priority level; paragraph [0015]), the method comprising: whilst executing a first GPU task and in response to a second GPU task becoming ready to run, determining which of the first and second GPU task has a higher priority (see for example Banerjee, this limitation is disclosed such that the command queue is monitored periodically to determine if a command is currently executing on the GPU (i.e. “whilst executing a first GPU task”) while a higher static priority command (i.e. “second GPU task” which is determined to have “higher priority”) awaits execution in queue (i.e. determining command “becoming ready to run” since the previous paragraph [0036]); and in response to determining that the second GPU task has a higher priority than the currently executing first GPU task: estimating a completion time for each of the first and second GPU tasks (see for example Banerjee, this limitation is disclosed such that a processing time for each of the commands is estimated (estimated processing time is interchangeably referred to as expected processing time, i.e. claimed “estimated a completion time for each of the first and second GPU tasks”); paragraph [0019], claim 6).
The Kim reference is applied as modifying the Banerjee reference to teach that it is well-known and obvious that in response to determining that both a first and a second task cannot be completed before a deadline associated with the second task, changing operation to increase an operating frequency and allowing the first task to continue execution before executing the second task (see for example Kim, this limitation is disclosed such that a lower-priority task (i.e. lower-priority task corresponding to claimed “second task”) cannot be completed before the activation of a higher-priority task (i.e. “first task,” wherein neither task can be completed before complete of execution of the task corresponding to claimed “second task”). When this occurs, the lower-priority task has its execution accelerated so that it can complete without preemption by the higher-priority task; p.395 section 3 ¶1. The lower-priority task has its execution accelerated through dynamic voltage scaling which adjusts its voltage and clock frequency (interchangeably referred to as “clock speed” by the disclosure, i.e. claimed “operating frequency”) dynamically; p.393 section 1 ¶1. The clock speed [of the lower-priority task] is increased in order to accelerate the task to completion; p.394 col.1 ¶3).
As such, Examiner believes the combination of Banerjee in view of Kim discloses that “in response to determining that both the first and second GPU tasks cannot be completed before the deadline associated with the second GPU task, changing the operation of the GPU to increase 
Regarding (ii), it is noted that Kim is applied as modifying Banerjee to teach that it is well-known and obvious to increase an operating frequency. As modifying Banerjee which teaches controlling operation of a GPU this reasonably discloses in response to determining that both the first and the second GPU tasks cannot be completed before the deadline associated with the second GPU task, changing the operation of the GPU of the GPU to increase an operating frequency of the GPU and allowing the first GPU task to continue execution before executing the second GPU task.
Regarding (iii), Examiner submits that a person having ordinary skill in the art would have been motivated to modify the method as taught by Banerjee to increase clock frequency and accelerate a task as taught by Kim in order to improve system throughput in Banerjee (as suggest by Kim, see for example p.394 col.1 ¶2-3). It is further noted that Banerjee is concerned with systems and method for scheduling resources (Banerjee, Abstract).
Regarding (iv), it is noted that Banerjee in view of Kim is applied as teaching a first GPU task, a second GPU task, and estimating a completion time for each of the first and second GPU tasks (see for example Banerjee, there is a method of scheduling commands to be executed by a GPU (i.e. claimed “method of controlling operation of a GPU”); paragraph [0018]. A scheduling list maintains a priority ordered list of the commands to be executed by the GPU; paragraph [0019]. The commands being schedules are issued to the GPU by respective applications, each application having a static priority level and a dynamic priority level; paragraph [0015]. The command queue is monitored periodically to determine if a command is currently executing on the GPU (i.e. “whilst executing a first GPU task”) while a higher static paragraph [0036]. A processing time for each of the commands is estimated (estimated processing time is interchangeably referred to as expected processing time, i.e. claimed “estimated a completion time for each of the first and second GPU tasks”); paragraph [0019], claim 6).
The Oh reference is applied as modifying the Banerjee and Kim references to teach that it is well-known and obvious to determine, using estimated completion times, whether both a first and a second task can be completed before a deadline associated with the second task (see for example Oh, this limitation is disclosed such that a scheduling algorithm determines if a running task can continue running and complete before a deadline (p.2 section 2 ¶1) while scheduling a set of [one or more] other tasks (p.31 col.2 ¶3)).
As such, Examiner believes the combination of Banerjee in view of Kim, further in view of Oh discloses “determining, using the estimated completion times, whether both the first and second GPU tasks can be completed before a deadline associated with the second GPU task”.
Regarding (v), Examiner respectfully disagrees with Appellant’s argument that Oh fails to disclose estimating a completion time for each of a currently executing first GPU task and a ready to run second GPU task in response to determining that the second GPU task has a higher priority than the first GPU task; fails to disclose determining, using the estimated completion times, whether both the first and second GPU tasks can be completed before a deadline associated with the second GPU task; and fails to disclose allowing the first GPU task to continue execution and setting a timer in response to determining that both the first and second GPU tasks can be completed before the deadline associated with the second GPU task, for the combination of Banerjee in view of Kim, further in view of Oh recites the claimed subject matter.
With respect to Appellant’s statement that “These are all limitations of the claim and are not ‘features in the specification read into the claim’ as alleged”, Examiner believes that this appears to misrepresent the previous Office action. Examiner does not allege that “estimating a completion time for each of a currently executing first GPU task and a ready to run second GPU task in response to determining that the second GPU task has a higher priority than the first GPU task; fails to disclose determining, using the estimated completion times, whether both the first and second GPU tasks can be completed before a deadline associated with the second GPU task; and fails to disclose allowing the first GPU task to continue execution and setting a timer in response to determining that both the first and second GPU tasks can be completed before the deadline associated with the second GPU task” are not features of the claim. Rather, Examiner submits that there is nothing in the plain language of the claim and the instant specification that explicitly or implicitly requires that “the priority of a GPU task is separate from the deadline to complete the task” in the manner Appellant appears to be arguing. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the priority of a GPU task is separate from the deadline to complete the task) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to Appellant’s argument (B), Examiner respectfully disagrees, as of the combined disclosures of Banerjee, Kim and Oh are believed to teach the features of the claimed invention at issue as discussed above with regard to (A).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/J.R.L/Examiner, Art Unit 2196                                                                                                                                                                                                        

Conferees:
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196        
                                                                                                                                                                                                /LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.